Title: To Benjamin Franklin from Robert Crafton, 11 March 1771
From: Crafton, Robert
To: Franklin, Benjamin

Dear Sir
Broad Street Buildg., Mar. 11. 1771.
I hope you (as an American) have not caught that epidemical Disorder, that infects our Senators on this Side the Atlantic: Law Makers should not be Law-Breakers! You and I, cum aliis, laid our wise Noddles together, and framed a wise Statute; that we and all other Persons under a certain Predicament therein express’d, should dine every Thursday at the Dog Tavern on Garlick Hill: But O tempora! O mo[res!] if I mistake not, you have been there but once [torn] I shall take the Chair on Thursday, and do hereby en[join?] you, under pain of my greatest Displeasure, to [torn] in Person; and to bring with you some two or three or more young sucking Americans, that reside to the Westward, and do most probably attend your Levees; where indeed I should have been present more than once, but that the Defection of the Philadelphians, has chained me to the Oar for several Weeks past. I am respectfully &c. &c.
Robt. Crafton
 Addressed: Benja. Franklin Esq